SUMMARY ORDER
Health Alliance and QualCare (“Plaintiffs”) sued Continental Casualty Company, CNA Insurance Company, and Continental Insurance Company (“Defendants”), alleging breach of contract, unjust enrichment, misuse of confidential information, violations of the Illinois Trade Secrets Act (“ITSA”), and unfair competition. The allegations all involve Defendants’ alleged misuse of a network of workers compensation providers developed by Plaintiffs. A jury awarded Plaintiffs $682,431 on their breach of contract claim with regard to unpaid fees, $2,640,000 on their breach of contract claim with regard to the confidentiality provisions, $2,640,000 for their claim under the ITSA, and $1,820,000 in punitive damages under the ITSA. Plaintiffs subsequently moved for judgment on the verdict, prejudgment interest, and attorney’s fees. Defendants moved for judgment notwithstanding the verdict and for a new trial. After all these motions were resolved in Plaintiffs’ favor, Defendants appealed to our Court.
For substantially the reasons given by the District Court, we AFFIRM the judgment.